Exhibit 10.4 FIRST NORTHWEST BANCORP 2 RESTRICTED STOCK AWARD AGREEMENT RS No. Grant Date: This Restricted Stock Award (“Restricted Stock Award”) is granted by First Northwest Bancorp (“Company”) to [Name] (“Grantee”) in accordance with the terms of this Restricted Stock Award Agreement (“Agreement”) and subject to the provisions of the First Northwest Bancorp 2015 Equity Incentive Plan, as amended from time to time (“Plan”).The Plan is incorporated herein by reference. 1. Restricted Stock Award.The Company makes this Restricted Stock Award of [Number]Shares to the Grantee on the date noted above (the “Grant Date”).These Shares are subject to forfeiture and to limits on transferability until they vest, as provided in Sections 2, 3 and 4 of this Agreement and in Article VI of the Plan. 2. Period of Restriction:The Shares are subject to a Period of Restriction, during which the Grantee shall not receive the Shares, be able to transfer the Shares, or otherwise have rights with respect to the Shares, subject to earlier vesting in the event of a termination of Service as provided in Section 4 or a Change in Control as provided in Section 5.After the Period of Restriction ends with respect to a Share, such Share shall be considered vested, except as provided in this Agreement or the Plan. The Period of Restriction ends with respect to the Shares in accordance with the following schedule: Date Period of Restriction Ends
